Citation Nr: 1751002	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-39 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bladder cancer.

2.  Entitlement to service connection for cancer of the right ear.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), emphysema, and asthma.

4.  Entitlement to service connection for prostate cancer.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

Rachel E. Jensen, Associate Counsel


INTRODUCTION

The Appellant served on active duty for training (ACDUTRA) from July 1961 to December 1961 while in the Tennessee Army National Guard from February 1961 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

In February 2014, the Appellant filed a new claim for service connection for COPD, emphysema, and asthma on a direct basis and as secondary to a lung condition.  

By way of background, the Veteran had previously filed for service connection for pneumothorax and it was denied in a January 2014 Board decision.  In a July 2015 United States Court of Appeals for Veterans Claims (Court) decision, a January 2014 Board denial of service connection for pneumothorax, claimed as chronic bronchial disorder, was affirmed.  As such, the Appellant is not service connected for a lung condition, nor for any other condition.  Accordingly, a secondary theory of service connection will not be discussed.  The Appellant has not further appealed the July 2015 Court decision; although much of the medical evidence relevant to that claim will be discussed in order to render a decision on the COPD, emphysema, and asthma claims, the Board incorporates herein and will rely upon the findings of the Court and reference that decision where it is relevant to the current claims.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The issues of entitlement to service connection for prostate cancer and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent, probative evidence of record indicates that bladder cancer was not incurred in or aggravated by ACDUTRA service and may not be presumed to have been incurred therein.  

2.  The competent, probative evidence of record indicates that cancer of the right ear was not incurred in or aggravated by ACDUTRA service and may not be presumed to have been incurred therein.  

3.  The competent, probative medical evidence of record is against a finding that any permanent pulmonary disability was incurred in or aggravated during ACDUTRA.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer have not been met.  38 U.S.C. §§ 101(22)-(24), 1110, 1131, 5103, 5103a, 5107 (2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.309(1) (2017).

2.  The criteria for service connection for cancer of the right ear have not been met.  38 U.S.C. §§ 101(22)-(24), 1110, 1131, 5103, 5103a, 5107 (2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304, 3.309(1) (2017).

3.  The criteria for service connection for COPD, emphysema, asthma, or lung condition have not been met.  38 U.S.C. §§ 101(22)-(24), 1110, 1131, 5103, 5103a, 5107 (2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.303, 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a result of several prior Board remands in conjunction with the service connection for pneumothorax claim, the Appellant's claims file has been rebuilt.  There are no documents that have been specifically identified as still missing from the record.  Although several medical records could not be obtained due to their age, all necessary development to obtain such records has been undertaken.

Neither the Appellant nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in the line of duty.  38 U.S.C. § 101(21) and (24); 38 C.F.R. § 3.6(a) and (d) (2017). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training ("ACDUTRA"), or from injury incurred or aggravated while performing inactive duty for training ("INACDUTRA").  38 U.S.C. §§ 101(24), 106, 1131 (2014). 

ACDUTRA is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C. § 101(22); 38 C.F.R. § 3.6(c)(1).  Active service also includes authorized travel to or from such duty or service. 38 U.S.C. § 106(d); 38 C.F.R. § 3.6(e).

When a claim for service connection is based only on a period of ACDUTRA, there must be evidence that the Appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  See 38 U.S.C. §§ 101(2), (22), (24); 38 C.F.R. § 3.6(a); Donnellan v. Shinseki, 24 Vet. App. 167, 172 (2010); Acciola v. Peake, 22 Vet. App. 320, 324 (2008) (citing Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995)).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the Appellant would not qualify as a "veteran" for that period of ACDUTRA service alone.  38 U.S.C. § 101(2), (24); see Acciola v. Peake, 22 Vet. App. at 324.

Generally, no presumptions (including the presumptions of soundness, aggravation, or for presumptive diseases) attach to periods of ACDUTRA unless "veteran" status is attained during those periods.  Paulson v. Brown, 7 Vet. App. 466, 470 (1995).  As to the presumption of soundness, it does not apply to a claimant who had only ACDUTRA service and who is not otherwise a veteran.  Id.  Even for veterans who have achieved "veteran" status through a prior period of active service and now claim a disability incurred only during a later period of ACDUTRA, the presumption of soundness applies only when the veteran has been "examined, accepted, and enrolled for service" and where that examination revealed no "defects, infirmities, or disorders."  Smith v. Shinseki, 24 Vet. App. 40, 45-46 (2010).  In other words, there must be an entrance examination prior to the period of ACDUTRA in which the veteran claims the disease or injury occurred; otherwise, the presumption of soundness does not attach.  Id. at 45-46.  Moreover, if the claimant has not achieved "veteran" status through a prior period of service, then the presumption of soundness does not attach to a period of ACDUTRA, no matter if an examination occurred prior to the period of ACDUTRA.  Id. 

With respect to a claim for aggravation of a preexisting condition during a period of ACDUTRA, in order for a claimant to establish "veteran" status, the claimant must demonstrate both elements of aggravation - (1) that the preexisting disability permanently worsened in service, and (2) that such worsening was beyond the natural progression of the disease (i.e., such worsening was caused by service).  Donnellan v. Shinseki, 24 Vet. App. at 174.  In such instances, the claimant is not entitled to the easier presumption of aggravation standard.  See 38 U.S.C.§ 1153; 38 C.F.R. § 3.306(a).  The standard of proof for the claimant is the "benefit of the doubt" standard; thus, the claimant must only show that there is an approximate balance of positive and negative evidence to prevail on this matter.  Donnellan v. Shinseki, 24 Vet. App. at 174.  There is no shifting burden to VA as there is when the presumptions of soundness and aggravation apply.  Id. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

As an initial matter, the Appellant's DD-214 clearly indicates that his active service was active duty for training.  The form lists the reason and authority for his transfer or discharge as "completion of [six] [months] AD TNG."  Remarks on the form also reflect that he was "relieved from ACDUTRA and returned to State control as a member of Army National Guard of (Tennessee) to complete remaining service obligation."  He has not served on active duty, and has not established any service-connected disability.  Thus, neither the presumption of soundness, nor the presumption of aggravation, is applicable to the Appellant's case.  See Paulson, 7 Vet. App. at 470; Smith v. Shinseki, 24 Vet. App. at 48.

I.  Cancers of the Bladder and Right Ear

The Appellant's February 1961 entrance examination was silent for any condition of the bladder or right ear.  Additionally, he has not contended that these conditions preexisted his ACDUTRA service.  His December 1961 separation examination report was also silent for either of the claimed conditions.  Accordingly, these disorders were not aggravated by ACDUTRA service.  

Service treatment records from the Appellant's ACDUTRA service do not indicate any symptoms, treatment, or diagnoses of bladder or right ear cancer or any disorder of the bladder or right ear.  

Several post-service private treatment records indicate that the Appellant was diagnosed with invasive papillary urothelial carcinoma of the bladder in 2012, and was diagnosed with squamous cell cancer and basal cell cancer on his head in 2013.  He underwent treatment and continues to be monitored by clinicians.  Although the records do not specify cancer of the right ear and only refer to cancers on the Appellant's head, the Board finds that the first element of service connection, existence of a current disability, has been satisfied.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Regarding the second element of service connection, the Board finds no evidence of any event or injury during the period of ACDUTRA relevant to a condition of the bladder or right ear.  Additionally, the Appellant has not offered any testimony or evidence of an in-service incurrence.  Moreover, as noted above, because the Appellant has not served on active duty and has not established any service-connected disability, the presumption regarding chronic disease is not applicable to periods of ACDUTRA.  See Smith v. Shinseki, 24 Vet. App. at 40 (discussing the presumption regarding chronic diseases and stating "that a claimant whose claim is based on a period of active duty for training can never be entitled to the presumption of service connection") (emphasis in original).  As such, the Board concludes that bladder cancer and cancer of the right ear were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  Entitlement to service connection for bladder cancer and for cancer of the right ear is not warranted.

II. COPD, Emphysema, and Asthma

The Appellant has contended that errors in treatment for a pneumothorax suffered during ACDUTRA in August 1961 have resulted in currently diagnosed conditions of COPD, emphysema, and asthma.  

There is no indication in the Appellant's service treatment records that he was diagnosed with or treated for COPD, emphysema, or asthma during ACDUTRA service.  The December 1961 separation examination report was silent for any pulmonary condition.  There is no evidence that any of the conditions was diagnosed within a year of discharge, and the Appellant has reported onset in the early-1970s.

Shortly after beginning ACDUTRA service, the Appellant presented to the dispensary on August 8, 1961.  The treatment record reads, "lung [questionable] pain chest [right]," and he was sent for an x-ray the same day.  The chest x-ray report lists pertinent clinical history as "having recurrent pain right chest - previous history disease lung."  The x-ray study was reported as negative.  He complained of chest pain again six days later on August 14.  The impression was pulled muscle.  The following day, he was placed on light duty.  On August 18, ten days after his initial complaint of chest pain, the Appellant disclosed a history of right pneumothorax two years previously [in 1959] and current symptoms of pain in the right side of his chest.  He was admitted to the Ireland Army Hospital the same day.

A narrative summary of hospitalization from August 18, to September 18, 1961, and two clinical record cover sheets dated in September 1961 were received by VA from the Appellant in August 2005.  The narrative summary of the Appellant's hospitalization detailed his reported history of a pneumothorax in 1959 that was treated by closed thoracotomy and his present history of right-sided dull chest pain similar to a "pulled muscle" of approximately one week duration that increased in severity.  He stated that marked shortness of breath was associated with the pain.  Chest x-ray on admission revealed a pneumothorax of 10 to 20 percent on the right with no evidence of tension.  On August 19, approximately 200cc of air was aspirated by needle, but the Appellant remained essentially unchanged.  His pneumothorax was monitored by subsequent chest x-ray studies on August 19, 21, 23 and 24.  The August 23 serial x-ray revealed that there was an increased pneumothorax of 30 percent.  On August 25, he underwent a closed tube thoracotomy, which he tolerated well.  On August 27, because of poor positioning, the tube was changed and by x-ray was in excellent position.  The Appellant did well and the right lung expanded.  The chest tube was removed on September 2, 1961.  He was subsequently placed on ten days of convalescent leave.  The discharge diagnosis was spontaneous pneumothorax.

A September 1961 service treatment note reflects that the Appellant presented to the dispensary the day after being released from the hospital with complaints of recurrent chest pain.  Findings from a chest x-ray performed at the emergency room the same day were reported as "[s]till parenchymal scar in the right second anterior interspace.  There is no evidence of pneumothorax."  Another September 1961 service treatment record documents his complaint of trouble with his right lung manifested by "bad pain in [his] lung."  He was placed on limited duty with no prolonged standing or marching.

During an October 1961 surgical clinic visit, he described right anterior chest pain when doing physical activity and having "'cold' chest pain [with] cough or deep breath."  On examination, the chest was clear to percussion and auscultation and there was no evidence of any pulmonary disease.  The impression was upper respiratory infection, and the Appellant was advised to stop smoking.  A chest x-ray performed six days later in October 1961 was reported as negative.  A November 1961 treatment note indicates that the Appellant's right lung collapsed twice before and he currently had pain under his right shoulder blade around to the right chest with no difficulty breathing.  The diagnosis was chest clear.  On separation examination in December 1961, chest x-ray was reported as essentially negative and clinical evaluation of the lungs and chest was reported as normal.

The Appellant submitted a May 1963 letter from a private clinician, Dr. Carter, which stated that he had been under treatment for recurrent pneumothorax and chronic bronchitis as well as a rather marked dorsal kyphosis.  He further stated "because of disability due to these conditions it is recommended that he be discharged from the National Guard for medical reasons."  No objective findings were included with the letter.

Private treatment records indicate the Appellant suffered a right spontaneous pneumothorax in August 1972 and a right closed chest tube thoracotomy was performed.  However, there was continuous leakage of air and poor expansion of the right lung.  As a result, in August 1972 the Appellant underwent a right exploratory thoracotomy and pleurectomy, which revealed a ruptured bleb formation in the apex of the right lung and emphysematous lung.  Pleurectomy and wedge resection of the right apex of the lung were performed.  The private clinician noted that the postoperative course was complicated by further development of left spontaneous pneumothorax, which required a closed chest tube and left exploratory thoracotomy, pleurectomy, and wedge resection of the left apex and the left thorax in September 1972 after the chest tube continuously leaked air.  Postoperative course was satisfactory.  

The Appellant was diagnosed with respiratory infections in September 1981 and April 1982.  In February 1983, he had a massive hemoptysis.  

In January 2009 correspondence, the Appellant asserted that Dr. Carter had been convinced that the needle aspiration of his lung and the delay of using a closed chest tube procedure in service had caused permanent damage to his lung.

Several VA examinations were done in connection with the service connection for pneumothorax claim.  In September 2009, the VA examiner found that the management of the in-service pneumothorax was well within present standards of care.  There was no evidence of significant obstruction of the lungs, though it was noted that some COPD seemed possible based on history and x-ray findings.  The examiner concluded that the management of the in-service pneumothorax did not contribute to any subsequent deterioration in his condition and that possibly some portion of the restrictive defect was related to continued smoking.  Regarding the 1961 pneumothorax, the Appellant reported being told by his private thoracic surgeon that delays and mistakes made during the management of his pneumothorax during service in 1961 resulted in COPD and permanent injury to his lung.  The Appellant also reported a 35 pack/year history of smoking with none in the past 20 years.  He stated that he had experienced progressive dyspnea on exertion since the second collapse [in 1961] and that worsening had accelerated since the 1972 resections.  He described recurrent spontaneous pneumothoraces and lung infections since ACDUTRA service.  

The same VA clinician examined the Appellant in March 2013 and confirmed his opinion.  He cited to the May 1963 letter from Dr. Carter, which indicated that the Appellant was under treatment for recurrent pneumothorax.  The examiner observed that unless the Appellant experienced a pneumothorax not otherwise noted in the records, it must be assumed that Dr. Carter was referring to the Appellant's first recurrence in August 1961 nearly two years prior [to the May 1963 letter].  The examiner noted, however, that all evidence in the records indicated that this August 1961 pneumothorax resolved completely without objective evidence of permanent damage, and there were no objective findings presented by Dr. Carter or any other provider to support any related derangement requiring Dr. Carter's treatment.  Rather, the examiner observed that the Appellant did not experience another recurrence until 1972.  The examiner emphasized that Dr. Carter's letter made no mention of any relationship between any of the Appellant's problems and the management of the first recurrent pneumothorax in 1961, as claimed by the Appellant.

The Appellant submitted an Abstract published in December 1989, which concluded that 

[t]reatment of SP [spontaneous pneumothorax] should be prompt with the objective of complete re-expansion of the lung and prevention of recurrent pneumothorax.  This should be accomplished by the use of chest tube thoracostomy with early addition of thoracotomy as necessary.  Selected use of thoracentesis can be effective.  The use of observation alone can be dangerous and is associated with a higher recurrence rate.

A Veterans Health Administration (VHA) medical opinion was obtained in October 2013.  The clinician found that the August 1961 physicians followed standard of care, even by today's standards.  

She continued that:

"It is common practice for a small pneumothorax to be treated with oxygen alone initially, because it can hasten the resolution of pneumothorax by 4 fold.  Conservative management is started first, because many respond to this therapy, and more invasive therapies such as chest tube placement can lead to more severe pain.  After an appropriate observation period, the physicians in this case recognized that his pneumothorax was not resolving, and appropriately placed a chest tube.  I do not see any delays in his care after he sought medical attention.  In regards to his pain, chest pain in pneumothorax can be minimal or severe.  The pain is typically described as "sharp" early on in the course, then becomes a steady ache.  Symptoms usually resolve within 24 hours, even if the pneumothorax remains untreated and does not resolve."

In response to the Appellant's contention that his private thoracic surgeon informed him that delays and mistakes made during management of the pneumothorax during service resulted in permanent pulmonary disability, including COPD, she noted that it is true that extreme delay (months to years) can lead to "trapped lung," where the lung will not properly re-expand after treatment.  However, in this case, there was documentation of a chest x-ray showing complete re-expansion of the Appellant's pneumothorax after treatment, and as such, he did not suffer from trapped lung due to delays in care.  Because he had complete re-expansion of his lung following treatment, "he did not suffer permanent pulmonary disability" due to the pneumothorax.  She stated that she was unable to find a single case report where recurrent pneumothorax has led to COPD, and in contrast smoking and COPD/emphysema frequently lead to recurrent pneumothorax.  The clinician sited to several medical treatises in support of her findings.

A September 2015 letter from a private clinician stated that after review of the Appellant's medical records, it was her opinion that after his return to duty, vigorous physical activity may have aggravated his present condition.  It was also her opinion that the Appellant did suffer intense, extensive, and unnecessary pain due to misdiagnosis of his lung condition and later due to unsuccessful aspiration of air and poor positioning of the chest tube.  No objective findings were discussed in support of this opinion.

The most recent medical records in the claims file indicate that the Appellant's current diagnoses are COPD, chronic bronchitis, history of pneumothorax, dyspnea, lung nodule, and former cigarette smoker.  

The Board finds that the October 2013 VHA opinion is competent and highly probative.  The clinician provided a basis and rationale for each opinion given that took into account the Appellant's medical history, lay statements, and the private opinions of record.  She found that, because of the complete re-expansion of the Appellant's lung following the in-service pneumothorax, no permanent pulmonary disability was suffered due to that incident.  Additionally, she did not find the standards of care followed by the August 1961 clinicians to be deficient or for a delay in treatment to have caused further harm.  This opinion is supported by the September 2009 and March 2013 VA examiner's findings, as well.

The Board acknowledges the May 1963 and September 2015 letters from private clinicians.  Because there is no rationale for the opinions, the September 2015 opinion was equivocal, and there was little offered in support of the conclusions, the Board finds these opinions are less probative than the opinions provided by the VHA clinician.  Although the Appellant stated that Dr. Carter was convinced that the needle aspiration of his lung and the delay of using a closed chest tube procedure in-service had caused permanent damage to his lung, there is no statement to that effect in the record and no probative evidence provided in support.

The Board also acknowledges the Appellant's lay statements and recognizes that he believes his current pulmonary condition to have been caused or aggravated by his in-service pneumothorax and treatment.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that they observed and that are within the realm of their personal knowledge, but are not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469 - 470 (1994); Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Although the Appellant's statements are competent to describe his history of worsening symptoms, chest pain, or shortness of breath, as the cause of any change in pulmonary condition involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and effect relationship, he is not competent to render such a complex medical opinion regarding etiology of a pulmonary disorder.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Appellant's opinion on this point is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The Board notes that the Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998). 

Articles and treatises tend to be general in nature and to not relate to the specific facts in a given Appellant's claim.  In the present case, the Abstract submitted by the Appellant falls into this general category.  Further, the article is not combined with an opinion of a medical professional.  Again, the October 2013 VHA medical opinion is specific to the Appellant's experience and references several treatises in support of the conclusions.  As such, it is more probative evidence than the Abstract.

Accordingly, the Board finds that the preponderance of the evidence is against a finding that COPD, emphysema, or asthma was incurred or aggravated in service, to include as a result of treatment for a pneumothorax.  See 38 C.F.R. 3.303(a).  Service connection for COPD, emphysema, or asthma is not merited.  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  


ORDER

Service connection for bladder cancer is denied.

Service connection for cancer of the right ear is denied.

Service connection for COPD, emphysema, and asthma is denied.


REMAND

The Appellant seeks service connection for prostate cancer due to stateside exposure to herbicides, pesticides, and other harmful chemicals during his initial training and service at Fort Knox Army base from July to December of 1961.  

In support of his contentions, the Appellant refers to a prior Board decision, signed by a different Veterans Law Judge that addressed a claim similar to his.  In the prior decision, the claimant was granted benefits based on a claim of herbicide exposure while serving at Fort Knox in the 1960s.  There is evidence in the prior Board decision obtained from the Environmental Management Division, Directorate of Base Operations Support, at Fort Knox indicating that pesticides (herbicides, insecticides) were used throughout the installation, including in the dining facilities, barracks, living quarters, administration buildings, and on ranges and golf courses.  

Notably, Board decisions have no precedential value.  See 38 C.F.R. § 20.1303 (2017).  The regulation allows for the Board to consider a prior case, to the extent that it reasonably relates to an appellant's case.  The Board is required to decide each case on the basis of the individual facts of the case in light of the applicable procedure and substantive law.  Id. 

In this case, the Board agrees that additional development is needed with regards to the Appellant's claim of exposure to herbicides and other harmful chemicals during his service at Fort Knox.  The medical evidence reflects a 2012 diagnosis of prostate cancer and the Board notes that service connection for this disorder may be presumed if in-service exposure to herbicides is established.  See 38 C.F.R. § 3.309 (2017).  Given this, the AOJ must undertake additional efforts to verify the Appellant's claim of stateside exposure to herbicides, to include submitting an inquiry directly to appropriate sources at Fort Knox Army base.

As the outcome of this claim is determinative of the Veteran's eligibility for a schedular TDIU, and the evidence used to develop the claim is determinative of his eligibility for a TDIU (including on an extraschedular basis), remand is necessary for development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all outstanding VA records and all private medical records identified by the Appellant as pertinent to the claims on appeal.

2.  Undertake appropriate action in order to verify the Appellant's exposure to herbicides, pesticides, and other harmful chemicals during his service at Fort Knox Army base from October to December 1966.  Efforts to verify the use of herbicides and pesticides at this facility must be pursuant to M21-1, Part IV.ii.1.H.7.a and should also include a direct inquiry to the Environmental Management Division at Fort Knox, or those responsible for building and grounds maintenance at the base.  Document the claims file accordingly. 

3.  Undertake any other development deemed warranted, to include affording the Appellant appropriate VA examinations or obtaining VA etiological opinions.

4.  After completing of all of the above, readjudicate the prostate cancer claim.  And after any appropriate development has occurred, readjudicate the Appellant's TDIU claim.  If any benefit sought on appeal is not granted, the Appellant and his representative should be furnished a Supplemental Statement of the Case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


